DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richelsoph et al. (US 2007/0049932 A1) in view of Lee et al. (US 2006/0009766 A1) and Fauth et al. (US 2008/0167688 A1).
Claim 1. Richelsoph et al. disclose a method of affixing a transverse connector system to a spine of a patient, said method comprising: securing a plurality of bone anchors (see “anchors in the form of hooks and/or screws” in para. 0005) to the spine (see para. 0005); securing a first elongated rod (rod 12) and a second elongated rod (rod 12) to the spine (see “pair of rods” in para. 0005), wherein the first elongated rod and the second elongated rod are retained by the plurality of bone anchors (see para. 0005); coupling the transverse connector system to the first elongated rod and the second elongated rod (see Figs. 12A-12B), the transverse connector system further comprising: a first locking head (one set of upper clamping element 16 and lower clamping member 70) and a second locking head (other set of upper clamping element 16 and lower clamping member 70); a transverse rod (see rod connected to both upper clamping elements 16 as shown in Figs. 12A-12B) having opposing first and a second 
Claim 2. Richelsoph et al. disclose wherein the first and second elongated rods are parallel to one another (see abstract) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 4. Richelsoph et al. disclose wherein the first locking head comprises a first screw hole (hole in collar 36 that receive screw 22) and the second locking head comprises a second screw hole (hole in collar 36 that receive screw 22) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 5. Richelsoph et al. disclose wherein a first fastener (screw 22) is inserted into the first screw hole and a second fastener (screw 22) is inserted into the second screw hole (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 6. Richelsoph et al. disclose wherein when the first and second fastener are advanced in the first and second screw holes, the first and second clamping elements secure and retain the transverse rod and the pivot arm secures and retains the elongated rod simultaneously (para. 0043 states that as screw 50 is tightened, it causes flanges 36a of collar 36 to bear against the transverse rod and lock it in place; para. 0052 states that as screw 22 is tightened, it forces lever member 76 to rotate about pivot pin 75 to fixedly clamp rod 12) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 8. Richelsoph et al. disclose wherein transverse rod is securable in any angle by the first and second locking heads (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052).  The Examiner is interpreting “any angle” as being any angle from 0° to 360° because a specific angle is not specified.  The Examiner also notes that the claim does not recite a variety of angles.
Claim 9. Richelsoph et al. disclose wherein the first pivot arm is coupled to the first locking head by at least two lateral elements (pivot pin 75 and screw 22) extending from a first base element (upper clamping element 16 and lower clamping member 70) of the first locking head and the second pivot arm is coupled to the second locking head by at least two lateral elements (pivot pin 75 and screw 22) extending from a second base element (upper clamping element 16 and lower clamping member 70) of the second locking head (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 10. Richelsoph et al. disclose wherein the transverse rod is curved (the transverse rod has a circular cross-section and thus its outer surface is curved) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 11. Richelsoph et al. disclose a method for stabilizing a posterior rod construct position in a spine of a patient, said method comprising: positioning a plurality of bone anchors or hooks (see “anchors in the form of hooks and/or screws” in para. 0005) on the spine (see para. 0005); positioning at least two elongated rods (rods 12) so that the bone anchors capture and retain the at least two elongated rods (see “pair of rods” in para. 0005); positioning a transverse connector to be coupled to the at least two elongated rods (see Figs. 12A-12B), the transverse connector having a transverse rod (see rod connected to both upper clamping elements 16 as shown in Figs. 12A-12B) with opposing first and second ends, the first end being retained within a portion of a first locking head (first locking head is one set of upper clamping element 16 and lower clamping member 70) and the second end being retained within a portion of a second locking head (second locking head is other set of upper clamping element 16 and lower clamping member 70), and the first locking head having a first pivot arm (lever member 76) for engaging and capturing one of the at least two elongated rods and the second locking head having a second pivot arm (lever member 76) for engaging and capturing a second one of the at least two elongated rods; securing the first end of the transverse rod and the first of the at least two elongated rods simultaneously with a fastener (screw 22) (para. 0043 states that as screw 50 is tightened, it causes flanges 36a of collar 36 to bear against the transverse rod and lock it in place; para. 0052 states that as screw 22 is tightened, it forces lever member 76 to rotate about pivot pin 75 to fixedly clamp rod 
Claim 12. Richelsoph et al. disclose positioning the at least two elongated rods parallel to one another (see abstract) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 13. Richelsoph et al. disclose advancing the fastener in the first locking head so that a first clamping element (collar 36) secures and retains the transverse rod and a pivot arm (lever member 76) secures and retains the elongated rod simultaneously (para. 0043 states that as screw 50 is tightened, it causes flanges 36a of collar 36 to bear against the transverse rod and lock it in place; para. 0052 states that as screw 22 is tightened, it forces lever member 76 to rotate about pivot pin 75 to fixedly clamp rod 12) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 14. Richelsoph et al. disclose advancing the fastener in the second locking head so that a second clamping element (collar 36) secures and retains the transverse rod and the second pivot arm (lever member 76) secures and retains the elongated rod simultaneously (para. 0043 states that as screw 50 is tightened, it causes flanges 36a of collar 36 to bear against the transverse rod and lock it in place; para. 0052 states that as screw 22 is tightened, it forces lever member 76 to rotate about pivot pin 75 to fixedly 
Claim 15. Richelsoph et al. disclose positioning and securing the opposing ends of the transverse rod in any angle by the first and second locking heads (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052).  The Examiner is interpreting “any angle” as being any angle from 0° to 360° because a specific angle is not specified.  The Examiner also notes that the claim does not recite a variety of angles.
Claim 16. Richelsoph et al. disclose wherein the first locking head comprises a first screw hole (hole in collar 36 that receives screw 22) and the second locking head comprises a second screw hole (hole in collar 36 that receives screw 22) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 17. Richelsoph et al. disclose wherein a first fastener (screw 22) is inserted into the first screw hole and a second fastener (screw 22) is inserted into the second screw hole (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 18. Richelsoph et al. disclose wherein when the first and second fasteners are advanced in the first and second screw holes, the first and second clamping elements secure and retain the transverse rod (para. 0043 states that as screw 50 is tightened, it causes flanges 36a of collar 36 to bear against the transverse rod and lock it in place; para. 0052 states that as screw 22 is tightened, it forces lever member 76 to rotate about pivot pin 75 to fixedly clamp rod 12) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052). 
Claim 20. Richelsoph et al. disclose wherein the transverse rod is curved (the transverse rod has a circular cross-section and thus its outer surface is curved) (Figs. 1-4 and 12A-12B; abstract; paras. 0005, 0035-0043 and 0050-0052).
	Richelsoph et al. fail to disclose wherein the first locking head can be angularly adjusted with respect to the first end of the transverse rod and the second locking head can be angularly adjusted with respect to the second end of the transverse rod (claims 1 and 11), wherein each of the first locking head and the second locking head include a spherical collet that forms a collar around the transverse rod (claims 1 and 11), wherein each of the first and second locking heads further comprise a clamping element (claim 3), wherein the clamping element comprises the collet (claims 7), wherein the first locking head comprises a first clamping element and the second locking head comprises a second clamping element (claim 16), and wherein the first and second clamping elements each comprise the collet (claim 19).
	Lee et al. teach a method of affixing a transverse connector system, said method comprising: coupling a transverse connector system to a first elongated rod (see “rod 103” in para. 0025; see also Fig. 1 inset) and a second elongated rod (see “rod 105” in para. 0025; see also Fig. 1 inset), the transverse connector system comprising: a first locking head (see “connecting body” in para. 0025; see also Fig. 1 inset) and a second locking head (see “connecting body” in para. 0025; see also Fig. 1 inset); a transverse rod (see “third rod” in para. 0025; see also Fig. 1 inset) having opposing first and second ends, the first end being retained within a portion of the first locking head and the second end being retained within a portion of the second locking head, wherein the first locking head can be angularly adjusted with respect to the first end of the 
[AltContent: textbox (Transverse Rod)][AltContent: textbox (First Locking Head)][AltContent: textbox (Second Locking Head)][AltContent: textbox (First Elongated Rod)][AltContent: textbox (Second Elongated Rod)]










	Fauth et al. teach that a clamping element in the form of a compressible spherical member can be a spherical collet (collet 130) that forms a collar around a rod (rod 10) (Figs. 1 and 5).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the transverse connector system of Richelsoph et al. such that the claims 1 and 11), wherein each of the first locking head and the second locking head include a compressible spherical member that forms a collar around the transverse rod (claims 1 and 11), wherein each of the first and second locking heads further comprise a clamping element (claim 3), wherein the clamping element comprises the compressible spherical member (claims 7), wherein the first locking head comprises a first clamping element and the second locking head comprises a second clamping element (claim 16), and wherein the first and second clamping elements each comprise the compressible spherical member (claim 19), as suggested by Lee et al, and wherein the compressible spherical member is in the form of a collet (claims 1, 7, 11, and 19), as suggested by Fauth et al., as such an angularly adjustable configuration would allow for the locking heads to accommodate the placement of the first and second elongated rods when the first and second elongated rods are not within the same plane and a spherical collet is one type of well-known compressible spherical member.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773